DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-5-2020 have been fully considered.
With respect to applicant’s argument that Klotzbuecher’s parking/driving modes are not the same as applicant’s environment conditions listed in claim 4, the examiner respectfully disagrees. Claim 4 covers almost everywhere a vehicle could drive include all urban/suburban areas, parking lots, deserts, etc. The driving mode of Klotzbuecher may also perform in any of these environments. The parking mode works in any situation where parking is occurring, such as the parking lot listed in claim 4. The operational need of parking is not needed when driving through a desert area for example.
With respect to the amended claims, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 10-15, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher, et. al., U.S. Patent Number 7,791,528, published September 7, 2010 in view of Hickman, et. al., U.S. Patent Number 8,380,349, published February 19, 2013.


an adaptable transmitter configured for installation and use on a vehicle, and configured to transmit radio signals; an adaptable receiver configured for installation and use on the vehicle, and configured to receive radio signals, wherein the received radio signals include transmitted radio signals transmitted by the transmitter and reflected from objects in an environment (Klotzbuecher, Fig. 1 and Col. 5, lines 18-30);
a control unit configured to adaptively control a variable operation of at least one of the transmitter and the receiver in response to changing performance objectives, wherein the performance objectives are defined by environmental conditions and functional requirements (Klotzbuecher, Col. 9, lines 48-67);
and wherein the receiver is adapted to process the received radio signals as controlled by the control unit, and wherein the control unit is configured to select an operational configuration for the receiver, and wherein the selected operational configuration of the receiver is in response to the changing performance objectives (Klotzbuecher, Col. 10, lines 30-50 where either Doppler or range is dominant).
Klotzbuecher fails to disclose the function requirements being based on processing or memory limitations.
Hickman teaches basing functional processes on processing and memory limitations (Col. 22, lines 50-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to remain within processing and memory limitations in order to gain the benefit of being able to perform the entire assigned task as taught by Hickman.


As per claims 3 and 15, Klotzbuecher as modified by Hickman further discloses the radar sensing system of claim 1, wherein the environmental conditions are determined by at least one of the radar sensing system itself and external sources, and wherein the external sources include communications received from any one or more of other radar sensing systems, other vehicles, cellular networks, and GPS receiver systems (Klotzbuecher, Col. 12, lines 31-40 where the conditions are determined within the system itself).

As per claims 10 and 22, Klotzbuecher as modified by Hickman further discloses the radar sensing system of claim 1, wherein the functional requirements comprise at least one of a selected processing time, a memory requirement, a selected range bin resolution, and a selected quantity of range bins (Klotzbuecher, Col. 10, lines 30-50).

As per claims 11 and 23, Klotzbuecher as modified by Hickman further discloses the radar sensing system of claim 10, wherein the control unit is configured to 

As per claim 12, Klotzbuecher as modified by Hickman further discloses the radar sensing system of claim 1 further comprising a memory, wherein data produced by the receiver from the received radio signals is stored in the memory, and wherein the control unit controls the processing of the stored data based upon the selected operation configuration of the receiver (Klotzbuecher, Fig. 1 where it is understood that a digital signal processor contains memory). 

As per claims 13 and 21, Klotzbuecher as modified by Hickman further discloses the radar sensing system of claim 12, wherein the control unit is configured to control an operation of the receiver to process range information from the received radio signals, and wherein the receiver is reconfigured to: select an object for which a better Doppler estimation is desired; store multiple time scans corresponding to a range of a desired object; and perform Doppler processing on extended information from multiple scans to obtain more precise Doppler information (Klotzbuecher, Col. 11, lines 12-25 where the Doppler dominant matrix tracks over time to increase resolution).

Claim 4, 5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher and Hickman as applied to claims 1-3, 10-15, 21, 22 and 23 above Kambe, U.S. Patent Application Publication Number 2014/0350815, published November 27, 2014.

As per claims 4 and 16, Klotzbuecher as modified by Hickman discloses the radar sensing system of claim 1, wherein the environmental conditions comprise at least one of urban areas, suburban areas, rural areas, desert areas, parking lots, parking structures or garages, construction zones (Klotzbuecher, Col. 12, lines 31-35) but fails to disclose weather conditions.
Kambe teaches vehicle modes based on weather conditions (¶178).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a weather indication in order to gain the benefit of increasing detection probability in adverse weather such as rain.

As per claims 5 and 17, Klotzbuecher as modified by Hickman and Kambe discloses the radar sensing system of claim 4, wherein the control unit reconfigures at least one of the transmitter and the receiver for a performance objective as defined by a current environmental condition, and wherein the performance objective includes at least one of an optimized range resolution, an optimized velocity resolution, an optimized angle-of-arrival resolution, an optimized memory allocation, and an optimized range bin resolution for at least a portion of a plurality of range bins (Klotzbuecher, Col. 10, lines 30-50).

Claims 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher and Hickman as applied to claims 1-3, 10-15, 21, 22 and 23 above and further in view of Richter, U.S. Patent Application Publication Number 2004/0066323, published April 8, 2004.

As per claims 8, 9 and 20, Klotzbuecher as modified by Hickman discloses the system of claim 1 but fails to disclose interference cancellation from either self or outside sources.
Richter teaches interference cancellation from self and outside sources (¶41-42).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to cancel interference in order to gain the benefit of reducing false targets.

Allowable Subject Matter
Claims 6, 7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646